Citation Nr: 0303026	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  96-04 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to restoration of a 40 percent rating for 
residuals of a low back injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The veteran served on active duty from May 1986 to May 1990; 
he also had 4 years of prior active service, the dates of 
which have not been verified.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 1995 
rating decision by the Philadelphia, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In October 2000 the veteran testified at a Travel Board 
hearing before the undersigned.  A copy of the transcript of 
that hearing is of record.  In February 2001 the Board 
remanded the case to the RO for additional development.


FINDING OF FACT

Since December 1994, the veteran's service-connected low back 
disability has been manifested by no more than moderate 
limitation of motion; listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space are not shown; objective findings 
reflect sustained improvement.


CONCLUSION OF LAW

The reduction in the rating for the veteran's residuals of a 
low back injury to 20 percent was proper; restoration of a 40 
percent rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, Codes 
5292, 5295 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by a February 2001 Board remand and by 
correspondence dated in November 2001, which advised the 
veteran of his development responsibilities.  The September 
1995 statement of the case and the April 2000 and October 
2002 supplemental statements of the case also notified him of 
the evidence necessary to substantiate his claim and of the 
action to be taken by VA.  As the veteran has been kept 
apprised of what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  The veteran received VA compensation examinations 
pertinent to his claim in December 1994, April 1996, July 
1997, April 2000, and October 2002.  Identified treatment 
records have been secured, and the medical evidence is 
sufficient for a proper determination in the  matter on 
appeal.  There is no indication that there is pertinent 
evidence outstanding. VA's duties to assist and to notify, 
including those mandated by the VCAA, have been fulfilled.  
The veteran is not prejudiced by the Board's addressing this 
claim based on the current record.




Background

Service medical records show the veteran complained of mid-
back pain in September 1986 after moving radar equipment.  
The assessment at that time was normal examination.  An 
examination the following day revealed bilateral spasm at 
T10-12, with decreased range of motion and exquisite 
tenderness.  The diagnosis was acute somatic dysfunction.  An 
October 1986 report noted somatic dysfunction with acute 
changes to the left sacroiliac joint and right L-5 vertebra.  

On VA examination in June 1990 the veteran complained of 
intermittent low back pain aggravated by prolonged sitting or 
strenuous activities since 1986.  The examiner noted moderate 
tenderness in the left lumbar paraspinal area and moderate 
spasm at the lumbar paraspinal area, bilaterally.  Active 
range of motion studies of the lumbar spine revealed flexion 
to 50 degrees, lateral bending to 25 degrees, right, and 20 
degrees, left, and extension to 15 degrees.  Deep tendon 
reflexes were active and symmetrical; strength was in the 
good to normal range; and sensory examination was within 
normal limits.  Straight leg raising and Lasegue's tests were 
negative.  The diagnoses were residuals of back injury and 
low back pain syndrome.  

In a September 1990 rating decision the RO granted service 
connection for residuals of back injury and low back pain 
syndrome.  A 20 percent rating was assigned, effective 
May 12, 1990.

On VA examination in October 1992 the veteran reported he 
experienced intermittent low back pain without radiation to 
the lower extremities.  He stated he had received 
chiropractic treatment within the past 2 weeks, obtaining 
temporary symptom relief.  The examiner noted the veteran 
ambulated independently without apparent difficulty.  There 
was marked spasm and moderate tenderness to the lumbar 
paraspinal area, bilaterally.  Active range of motion studies 
of the lumbar spine revealed flexion to 35 degrees, lateral 
bending to 10 degrees, right, and 15 degrees, left, rotation 
to 10 degrees, right, and 10 degrees, left, and extension to 
15 degrees, with pain.  Strength was in the good to normal 
range, and sensory examination was within normal limits.  
Straight leg raising tests were positive at 45 degrees, left, 
and at 70 degrees, right.  Lasegue's tests were negative.  
The diagnoses were lumbosacral strain and low back pain 
syndrome.  X-ray examination revealed a normal lumbosacral 
spine.

In a November 1992 rating decision the RO granted a 40 
percent rating for residuals of back injury and low back pain 
syndrome, effective October 20, 1992.

On VA examination in December 1994 the veteran reported he 
experienced intermittent low back pain, intensified by 
weather changes, with occasional radiation to the left 
buttock.  He stated he had been receiving chiropractic 
treatment over the past 3 to 4 years with pain relief.  He 
reported that he had difficulty in repeated bending or 
lifting more than 50 pounds in his work at a post office and 
that he required stretching after driving for more than 2 
hours.  The examiner noted the veteran ambulated without 
acute distress.  There was minor tenderness to the 
lumbosacral spinal process, but no apparent spinal deviation 
or sciatic notch tenderness.  Active range of motion studies 
of the lumbar spine revealed flexion to 60 degrees, lateral 
bending to 25 degrees, right, and 25 degrees, left, and 
extension to 20 degrees, without pain.  There was 5/5 muscle 
strength and no apparent difficulty in standing or walking on 
toes and heels.  Deep tendon reflexes were 2+ to knee and 
ankle jerk.  Sensation to pinprick stimuli testing was 
preserved.  Straight leg raising tests were negative.  The 
diagnosis was residuals from strain injury to the lumbosacral 
spine.  X-ray examination revealed a normal lumbosacral 
spine.

In correspondence dated April 26, 1995, the RO proposed to 
reduce the rating for the veteran's service-connected low 
back disorder to 20 percent.  He was informed that evidence 
demonstrating a reduction was not in order should be 
submitted within 60 days.  On July 10, 1995, the veteran was 
notified that the rating was reduced to 20 percent, effective 
October 1, 1995.

On August 23, 1995, the RO received the veteran's notice of 
disagreement.  In support of his claim he submitted a June 
1995 statement from his chiropractor, R.D.E., that noted the 
veteran had experienced intermittent moderate to severe low 
back pain since his injury during active service.  It was 
noted he had been receiving chiropractic treatment since 
October 1992 and that recent x-rays demonstrated significant 
L5-S1 disc space narrowing which was consistent with an 
injury 9 to 10 years earlier.  It was further noted that the 
injury had caused a marked desiccation of the lumbosacral 
segments which allowed for degeneration of the 5th lumbar 
disc and slight to moderate ankylosis spondylolisthesis.

On VA examination in April 1996 the veteran complained of 
chronic back problems, but denied any tingling, numbness, or 
weakness.  He stated he was unable to ride in a car for more 
than 2 hours without pain or to tolerate prolonged sitting or 
standing.  He stated he often had to sleep on his side 
because of back pain.  He was helped by monthly chiropractic 
treatment, but could not take muscle relaxants because was 
required to drive in his employment as a mail carrier.  It 
was noted that his job required that he walk about 7 miles 
per day carrying heavy sacks and lift items in and out of a 
mail truck.  

Formal neurologic examination revealed deep tendon reflexes 
were 2+ and equal to the knees and ankles.  Sensory 
examination was intact, motor examination was 5/5, and the 
veteran was able to toe-walk and heel-walk.  There was 
minimal tenderness in the left lower lumbar area and full 
range of motion.  It was noted that the veteran did bend 
slowly at the waist  The diagnosis was residuals from strain 
injury to the lumbosacral spine.  X-ray examination revealed 
a normal lumbosacral spine.

Orthopedic examination revealed the veteran stood erect, 
walked with a non-antalgic gait, and demonstrated no evidence 
of postural abnormalities or fixed deformity.  Back 
musculature was normal, with no evidence of paravertebral 
muscle spasm or pain on direct palpation.  The pelvis was 
level, and the spine was normal in both the sagittal and 
coronal planes.  Range of motion studies revealed forward 
flexion to 65 degrees with some limitation secondary to pain, 
backward extension to 35 degrees with pain, bilateral lateral 
flexion to 35 degrees, and bilateral rotation to 35 degrees.  
Straight leg raising tests were negative.  There was full 
motor strength of the lower extremities and no evidence of 
sensory dysfunction.  Deep tendon reflexes were 2+ to the 
patellar and Achilles tendons with down going toes.  The 
diagnosis was mechanical low back pain, most likely the 
result of degenerative disk disease.  It was noted that there 
was no evidence of radicular symptomatology on clinical 
findings.  A May 1996 report noted an essentially normal 
computed tomography (CT) scan of the lumbosacral spine.  In a 
June 1996 report the examiner noted intra disk pathology was 
difficult to delineate on CT scan.

In April 1996 the RO received private chiropractic treatment 
records dated from October 1992 to May 1996.  An October 1992 
report noted the veteran complained of severe low back pain 
and that examination revealed positive Lasegue's, 
"Gaenslen's," and "Braggard's" tests, as well as, 
decreased lumbodorsal flexion extension.  Subsequent reports 
noted moderate and severe pain and both positive and negative 
test findings.  Reports dated in March and April 1995 noted 
mild low back pain and decreased Lasegue's and "Braggard's" 
findings.  Reports dated from May 1995 to March 1996 noted 
moderate or decreased low back pain.  Subsequently received 
reports dated from April 1996 to June 1997 also noted mild or 
moderate low back pain.  An August 1997 magnetic resonance 
imaging (MRI) scan revealed a normal lumbosacral spine; the 
vertebral bodies were normally aligned and all of the lumbar 
intervertebral discs were well hydrated.  

On VA examination in July 1997 the veteran reported his low 
back pain was presently not too bad, but that overall his 
pain had been worsening with radiation to the lower 
extremities.  He denied bowel or bladder dysfunction, but 
complained of limitation and difficulty in functional 
activities, extended sitting or standing, twisting 
activities, lifting more than 50 pounds, and sleeping on his 
back or stomach.  The low back pain disturbed his job at the 
post office.  The examiner noted that the veteran ambulated 
without acute distress.  There was no evidence of spinal 
deviation, localized tenderness over the lumbosacral spinal 
process, muscle tightness, muscle spasm, or sciatic notch 
tenderness.  Active range of motion studies of the lumbar 
spine without pain revealed flexion to 70 degrees, lateral 
bending to 30 degrees, right, and 25 degrees, left, and 
extension to 30 degrees.  There was 5/5 muscle strength and 
no apparent muscle wasting.  The veteran was able to stand 
and walk on toes and heels without apparent difficulty.  Deep 
tendon reflexes were 2+ to knee and ankle jerk.  Sensation to 
pinprick stimuli testing was preserved.  Straight leg raising 
tests were negative.  The diagnoses were residuals from 
strain injury to the lumbosacral spine with intermittent 
radicular pain to the lower extremities and no evidence of 
peripheral neuropathy to the lower extremities and spine.  

VA Vocational Rehabilitation Division correspondence dated in 
February 1999 noted records showed the veteran had last 
attended college in the Fall of 1997 and requested that he 
provide additional information concerning his rehabilitation 
program.  Correspondence dated in December 1999 notified the 
veteran that he had been placed in a "REHABILITATED" status 
because he had successfully completed his vocational 
rehabilitation program and had obtained suitable employment.

On VA examination in April 2000 the veteran reported he 
experienced chronic, daily low back pain, with occasional 
radiation to the thigh and upper buttocks.  He described his 
pain as varying from 3 to 8 on a 10 point scale in relation 
to his monthly chiropractic treatments.  He reported 
difficulty sitting for long periods and lifting weight.  He 
noted he wore a back brace at work.  The examiner noted the 
veteran's gait was stable without assistance devices.  Range 
of motion studies of the lumbar spine revealed flexion to 60 
degrees, lateral bending to 30 degrees, and extension to 30 
degrees.  Motor examination was 4+/5 and reflexes were 1-/2+.  
Sensation was intact to light touch and pinprick.  There was 
tenderness over the lower lumbosacral posterior spinous 
processes, but no evidence of tenderness over he sacroiliac 
joint regions.  There was equal movement of the sacroiliac 
joints with forward flexion.  The pelvis was level.  He was 
able to walk on toes and heels without difficulty.  There was 
no evidence of lower extremity atrophy.  The diagnosis was 
chronic strain of the lumbosacral spine with daily pain that 
was reportedly more severe at the end of the month prior to 
chiropractic adjustment.

In correspondence dated in November 2000 the veteran's 
private chiropractor reiterated his June 1995 statement.  
Correspondence dated in November 2000 from R.J.R, a board 
certified orthopedic surgeon, noted the veteran worked for 
the post office without any specific work restrictions, but 
that he reported he occasionally noticed some aching in his 
lower back.  It was noted that the veteran complained his 
primary problem was a gradual increase in sitting intolerance 
since active service, with some nighttime discomfort and 
morning stiffness.  He denied a history of significant 
radicular component and stated he was able to function 
reasonably well with monthly chiropractic adjustments.  
Physical examination in November 2000 revealed the veteran 
was able to stand erect without significant splinting or 
spasm.  He had full flexion mobility of the lumbar spine and 
was able to touch fingertips to toes with good reversal of 
the lumbar spine.  There was some pulling to the lumbosacral 
area at the extreme.  There was full lumbar extension with a 
mild pressure feeling to the lumbosacral area.  Lateral 
bending was unrestricted and rotation was full with a feeling 
of pulling in the lower ipsilateral rib area.  

There was tenderness to palpation in the L4 area to the 
lumbosacral junction without "cuteness," but no significant 
sacroiliac or sciatic notch tenderness.  Straight leg raise 
testing was to 90 degrees without irritation.  Strength, 
reflexes, and sensation were intact to the lower extremities.  
It was noted that x-rays dated from 1992 to 1995 revealed 
surprisingly well maintained disc spaces through the lower 
lumbar spine with some disc space narrowing at L2-3 and L1-2.  
There were no significant hypertrophic changes and the 
sacroiliac joints appeared normal.  The diagnosis was chronic 
low back strain syndrome.  The physician opined that unless 
the veteran had experienced significant radiological changes 
since 1995 in his spine he did not appear to have a 
significant mechanical spinal problem.  

At his Travel Board hearing before the undersigned in 
November 2000 the veteran testified that he experienced 
difficulty sitting in a regular chair for more than 30 
minutes, and required assistance in lifting weight in excess 
of 30 pounds.  He received monthly chiropractic adjustments, 
but did not use pain relieving medication because he worked 
around machinery.  His ability to bend over or to drive for 
prolonged periods was restricted, and the disorder limited 
his personal and work activities.  He stated the disorder had 
resulted in his giving up a position as a mail carrier for an 
inside clerk position, and that he had missed 4 days over the 
past year because of low back strain.  

On VA examination in October 2002, the veteran complained of 
difficulty sitting for prolonged periods and difficulty 
making long trips.  He reported he experienced numbness upon 
prolonged sitting or standing, but denied radicular symptoms 
to the lower extremities.  He described his pain as varying 
from 2 to 5 on a 10 point scale, generally, but that it would 
be 8 in the week before his monthly chiropractic treatment.  
The examiner noted that radiographic studies revealed 
transitional vertebral pattern normal variant, which was 
sometimes associated with chronic back pain.  There was no 
evidence of acute or remote injury or spurring.  There was 
transitional compression to the S1 vertebral body.  Physical 
examination revealed tenderness to the lumbosacral spine 
peri-spinals and posterior spinous processes.  Range of 
motion studies revealed flexion to 90 degrees, extension to 
20 degrees, and side bending to 30 degrees.  The pelvis was 
level.  Motor examination was 4+ to 5/5, reflexes were 2+ and 
equal, and sensations were intact.  He was able to toe and 
heel walk.  Straight leg raising tests were negative.  The 
diagnosis was residuals of lumbosacral strain, with no 
evidence of incoordination, weakness, lack of endurance, or 
fatigue.  It was noted that pain was as described, with flare 
ups one week per month.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability ratings may be reduced where warranted following 
compliance with certain provisions of C.F.R. 38 C.F.R. § 
3.105(e).  In cases where a disability rating is especially 
longstanding, the veteran is provided with additional 
safeguards prior to a reduction in rating.  38 C.F.R. 
§ 3.344.  The provisions apply only to rating disabilities 
which have continued for long periods of time (5 years or 
more).  38 C.F.R. § 3.344(c).  The five year period is 
measured from the effective date of the rating, not from the 
date of the rating decision which assigned it.  Brown (Kevin) 
v. Brown, 5 Vet. App. 413, 417 (1993).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

In this case, the veteran's 40 percent rating for residuals 
of a low back injury was effective from October 20, 1992.  
The reduction was proposed in April 1995, less than 5 years 
later; therefore, the protections of 38 C.F.R. § 3.344 do not 
apply.  The RO provided proper notice of the proposed 
reduction to the veteran and the opportunity to present 
evidence that the reduction should not take place.  The 
reduction took effect in the proper time frame.  38 C.F.R. 
§ 3.105(e).  As the procedural due process safeguards have 
been satisfied, the determinative issue in this appeal is 
whether the reduction was factually warranted.  The veteran 
asserts, in essence, that VA examinations were inadequate and 
that his service-connected back disability has warranted a 40 
percent rating throughout.

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine when that limitation 
is slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Code 5292.

The Rating Schedule also provides a compensable rating for 
lumbosacral strain when there is evidence of characteristic 
pain on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or listing of the whole spine 
to the opposite side with a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent).  
See 38 C.F.R. § 4.71, Diagnostic Code 5295.  

VA regulations, 38 C.F.R. § 4.40, 4.45, 4.59, provide for 
consideration of functional impairment due to pain on motion 
when evaluating severity of a musculoskeletal disability.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a higher rating can be assigned based 
on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40.

The persuasive medical evidence in this case demonstrates 
that since December 1994 the veteran's residuals of a low 
back injury have been manifested by no more than moderate 
limitation of motion, including as a result of pain.  There 
has also been no evidence of listing of the whole spine to 
the opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.  VA examinations since December 
1994 have been thorough, and the reported medical findings 
are consistent.  In fact, the objective medical findings 
since December 1994 reflect a sustained improvement over the 
October 1992 VA examination findings upon which the 40 
percent rating was assigned.  The recent VA findings are also 
consistent with the November 2000 private orthopedic 
surgeon's report.  While the October 2002 VA examiner noted 
subjective complaints of pain flare ups one week per month, 
no objective evidence of additional functional loss (e.g. 
work impairment) during such flare-ups is of record.  Both VA 
examination reports and private treatment records reflect 
that in December 1994 and thereafter there has been sustained 
improvement in back pathology over that reported in 1992.  
Therefore, the Board finds a rating in excess of 20 percent 
was not warranted and the reduction was proper.

Although in November 2000 the veteran's private chiropractor 
described the veteran's low back pain as intermittently 
moderate to severe, the treatment reports indicating 
complaints of severe pain are not supported by objective 
examination findings.  The Court has held the Board must 
determine how much weight is to be attached to each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Greater weight may be placed on one medical professional's 
opinion over another's, depending on factors such as 
reasoning employed by the medical professionals and whether 
or not, and the extent to which, they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  The private chiropractor's opinion that there 
is more severe disability warrants a lesser probative weight 
because it is not consistent with the objective medical 
findings of record.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Restoration of a 40 percent rating for residuals of a low 
back injury is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

